Citation Nr: 0415892	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  94-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for carcinoma of the 
mouth.

3.  Whether new and material evidence was received to reopen 
a service connection claim for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence was received to reopen 
a service connection claim for a chronic back disorder.

5.  Whether new and material evidence was received to reopen 
a service connection claim for a chronic headache disorder.

6.  Whether new and material evidence was received to reopen 
a service connection claim for chloracne.




REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to January 1971, including service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded to the RO for 
additional development in August 1996 and November 2000.  The 
veteran failed, without demonstration of good cause, to 
appear for a scheduled Board hearing in February 2000.  
Therefore, his request for a personal hearing is considered 
withdrawn.  See 38 C.F.R. § 20.702 (2003).

Although the RO adjudicated the issues concerning service 
connection for an acquired psychiatric disorder and chloracne 
on the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has listed 
the issues on the title page as to these matters as whether 
new and material evidence was received to reopen the claims 
for service connection.

In a December 2003 rating decision the RO granted entitlement 
to service connection for diabetes mellitus as a result of 
Agent Orange exposure during service in Vietnam.  Service 
connection was also established for diabetic gastropathy and 
left and right foot peripheral neuropathy associated with 
diabetes mellitus.  A combined service-connected disability 
rating of 60 percent was assigned.

The issue of entitlement to service connection for chloracne 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence demonstrates no present diagnosis of non-
Hodgkin's lymphoma.

3.  Persuasive medical evidence demonstrates the veteran's 
carcinoma of the mouth was not incurred during or as a result 
of active service.

4.  In a June 1989 decision the Board denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, based upon a finding that the evidence did not 
demonstrate a present psychiatric disorder was related to 
service.

5.  Evidence added to the record since the June 1989 
determination includes new evidence relating a psychiatric 
disorder to service, and thus bears directly and 
substantially upon the specific matter under consideration; 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.

6.  The evidence demonstrates the veteran's present 
psychiatric disorders were not incurred during or as a result 
of active service.

7.  In a June 1985 decision the Board denied entitlement to 
service connection for a back disorder, based upon a finding 
that the evidence did not demonstrate a present back disorder 
was related to service.

8.  Evidence added to the record since the June 1985 
determination includes new evidence relating a back disorder 
to service, and thus bears directly and substantially upon 
the specific matter under consideration; it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

9.  The evidence demonstrates the veteran's present back 
disorders were not incurred during or as a result of active 
service.

10.  In a January 1985 rating decision the RO denied 
entitlement to service connection for a headache disorder, 
based upon a finding that the evidence did not include 
treatment for a headache disorder during active service.

11.  Evidence added to the record since the January 1985 
rating decision includes new evidence providing diagnoses of 
various headache disorders, and thus bears directly and 
substantially upon the specific matter under consideration; 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.

12.  The evidence demonstrates the veteran's headache 
disorder was not incurred during or as a result of active 
service.

13.  In a January 1985 rating decision the RO denied 
entitlement to service connection for dermatitis, to include 
chloracne, based upon a finding that the evidence did not 
include a present diagnosis of dermatitis or chloracne.

14.  Evidence added to the record since the January 1985 
rating decision includes new evidence providing diagnoses of 
various skin disorders, including chloracne, and thus bears 
directly and substantially upon the specific matter under 
consideration; it is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A present disability as a result of non-Hodgkin's 
lymphoma was not incurred in or aggravated by active service, 
nor incurred as a result of any incident of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  The veteran's carcinoma of the mouth was not incurred in 
or aggravated by active service, nor incurred as a result of 
any incident of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

4.  The veteran's acquired psychiatric disorders were not 
incurred in or aggravated by active service, nor incurred as 
a result of any incident of service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

5.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

6.  The veteran's chronic back disorders were not incurred in 
or aggravated by active service, nor as a result of any 
incident of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

7.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a headache disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

8.  The veteran's chronic headache disorders were not 
incurred in or aggravated by active service, nor as a result 
of any incident of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

9.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for chloracne is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
veteran was notified of the provisions of the VCAA and how it 
applied to his claims by correspondence issued in February 
2004.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that the decision 
in Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the RO denied the veteran's claims in a 
July 1993 rating decision.  Only after that rating action was 
promulgated did VA provide notice regarding what information 
and evidence was needed to substantiate the claims, as well 
as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on February 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The case was re-adjudicated and a 
supplemental statement of the case was provided to the 
veteran.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, the February 2004 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in a March 2003 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the February 2004 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  He was notified of the pertinent evidence 
obtained by VA during the course of this appeal and informed 
of the evidence necessary to substantiate his claims.  On 
several occasions he was requested to provide information 
identifying evidence pertinent to his claims.  Repeated 
attempts were made to obtain additional service records.  
Therefore, the Board finds further attempts to obtain any 
additional evidence would be futile.  

Although the veteran claims efforts are required to assist 
him in verifying events he claims to have witnessed during 
service in Vietnam, the Board notes repeated VA efforts to 
verify specific dates of service or events in Vietnam have 
been unsuccessful.  In light of the inconsistent and 
contradictory information provided by the veteran as to his 
service and experiences in Vietnam over the course of this 
appeal, the Board finds assistance as to this matter should 
be discontinued because the claims are inherently incredible.  
See 38 C.F.R. § 3.159(d).  The Board further finds that even 
were events as described by the veteran found to have 
occurred in Vietnam additional corroborative evidence would 
be required to establish that he had been in a position to 
have actually experienced such events because of the 
diminished probative value of his reports.  Based upon the 
numerous unsuccessful attempts to verify additional specific 
dates of service in Vietnam, the Board finds further efforts 
in this regard would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in April 1997, May 1997, 
August 1997, and September 1997.  Records show the veteran 
failed to report for a scheduled VA skin disorders 
examination in October 1997.  The available medical evidence 
is sufficient for adequate determinations.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  Congenital or developmental 
defects, such as personality disorders, are not diseases or 
injuries within the meaning of applicable VA legislation.  
38 C.F.R. § 3.303(c).  VA General Counsel Precedent Opinion 
has held that service connection may be granted for disease, 
but not defects, which are congenital, developmental, or 
familial in origin when the evidence establishes the disorder 
was incurred in or aggravated by active service.  VAOGCPREC 
82-90 (July 18, 1990).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Certain disorders associated with herbicide agent exposure in 
service, including non-Hodgkin's lymphoma, respiratory 
cancers, soft-tissue sarcomas, and chloracne or other 
acneiform diseases consistent with chloracne, may be presumed 
service connected.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Combat Veteran Determination

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

In this case, records show the veteran served in the United 
States Air Force and that his occupational specialty was 
aircraft maintenance specialist.  His DD Forms 214 and 215 
show he had one year, 1 month, and 26 days of foreign and/or 
sea service.  His awards and decorations include the Vietnam 
Service Medal (Thailand), but no awards indicative of combat.  
A chronological listing of service shows the veteran was 
assigned to the 314th Organizational Maintenance Squadron 
(OMS) at Ching Chuan Kang (CCK) Air Base, Taiwan, on December 
31, 1969.  Records also show that he was discharged under 
honorable conditions on January 2, 1971, and that he lost 
39 days of creditable service during the period from 
September 15, 1970, to October 23, 1970, because of an 
absence without leave (AWOL).  

A review of the record shows the veteran has reported he 
either witnessed or participated in numerous incidents 
involving actual fights or encounters with a military foe or 
hostile unit or instrumentality.  Repeated VA efforts to 
verify specific events and dates of service or events in 
Vietnam have been unsuccessful.  In correspondence dated in 
May 1997 the U.S. Army & Joint Services Environmental Support 
Group noted records showed that in August 1970 the 
314th Tactical Airlift Wing (TAW) at Tan Son Nhut Air Base 
participated in the airlift of approximately 15,000 
Vietnamese refugees from Cambodia, but that the specific 
event described by the veteran involving Vietnamese babies 
could not be verified.  

In statements dated in March 2003 J.M.C. and S.R.B., in 
essence, reported they did not specifically recall the 
veteran, but that personnel at the CCK Air Base were 
routinely performing duties in South Vietnam.  S.R.B. stated 
further that if the veteran had been a crew chief with the 
314th OMS not only would it have been likely that he would 
have spent a considerable amount of time in Vietnam, it would 
have been unusual if he had not.  The Board notes that 
service personnel records show the veteran served as an 
assistant crew chief, but that there is no official 
documentation indicating he was ever assigned duties as a 
crew chief.

Statements provided in an April 2003 brief contend evidence 
showing the history of the 314th TAW in Southeast Asia, in 
essence, demonstrates the veteran was involved in combat.  
While this evidence shows the Air Force Wing, a rather large 
organization unit, of which the veteran's squadron was a 
subpart was involved in combat, a determination that this 
indicates the veteran was himself involved in combat is too 
speculative to be of any probative value.  Although evidence 
indicates the veteran actually spent some undetermined amount 
of time in the Republic of Vietnam, the Board finds the 
specific reports as to his service and experiences in Vietnam 
are so inconsistent and contradictory and that his claimed 
combat-related incidents are inherently incredible and 
unverifiable.  

Although a credible statement from E.K. dated in April 2003 
supports the veteran's claim that he was at Tan Son Nhut Air 
Base near Saigon, Vietnam, for a tour of duty, possibly of 55 
days duration, the only combat-related event described by 
E.K. was report of an enemy sniper who often shot at them.  
It is significant to note that E.K. did not state the veteran 
was ever present during any sniper attack and that this 
specific event is not included as one of the many incidents 
that have been described by the veteran in support of his 
claims.  In light of the absence of any credible evidence 
demonstrating that the veteran engaged in combat with the 
enemy, the Board finds the evidentiary standards under 
38 U.S.C.A. § 1154(b) for combat veterans are inapplicable in 
this case.

Agent Orange Exposure

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.

In correspondence dated in June 1999 the veteran reported his 
belief that the exact dates he had been at Cam Rahn Bay was 
from March 2, 1970, to March 24, 1970, and at Tan Son Nhut 
from March 24, 1970, to April 19, 1970, and from 
May 18, 1970, to July 13, 1970.  Service department medical 
records show he was treated for gastrointestinal symptoms 
that had been manifest for one day at the Tan Son Nhut Air 
Base medical facility on June 22, 1970.  In an April 2003 
statement E.K. recalled having served in Vietnam with the 
veteran at Tan Son Nhut Air Base and stated that such tours 
of duty typically lasted 55 days.  

The credible evidence of record demonstrates the veteran 
served in the Republic of Vietnam at Tan Son Nhut Air Base 
and that he was possibly there for a 55 day tour of duty.  
Regardless of the actual number of days the veteran was in 
Vietnam, the Board finds there is no evidence indicating he 
was not exposed to Agent Orange during that time.  Therefore, 
the veteran is presumed to have been exposed to an herbicide 
agent for entitlement to presumptive service connection under 
the provisions of 38 C.F.R. § 3.309(e).

Non-Hodgkin's Lymphoma

The evidence shows the veteran requested entitlement to 
service connection for non-Hodgkin's lymphoma in a September 
1991 application for VA benefits.  He noted, in essence, that 
the disorder had become manifest in 1987 and that he received 
treatment at a VA medical facility in Portland, Oregon. 

VA and non-VA medical records are negative for symptom 
manifestations, treatment, or diagnosis of non-Hodgkin's 
lymphoma.  On VA hematological and lymphatic disorders 
examination in April 1997 the veteran reported he did not 
have non-Hodgkin's lymphoma, but that at one point it was 
thought that he may have had it.  He denied any lymph node 
swelling or previous lymph node biopsies.  The examiner noted 
no lymphadenopathy was appreciable on palpation.  The 
diagnoses noted the veteran denied non-Hodgkin's lymphoma.

Based upon the evidence of record, the Board finds no present 
diagnosis of non-Hodgkin's lymphoma has been provided.  
Therefore, the veteran's claim for entitlement to service 
connection is denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Carcinoma of the Mouth

Service medical records are negative for complaint, 
treatment, or diagnosis of carcinoma of the mouth.  The 
veteran's November 1970 separation examination revealed a 
normal clinical evaluation of the mouth.  

Private medical records dated in September 1991 show the 
veteran had an area of hyperkeratosis involving the 
edentulous posterior alveolar ridge on the left side.  A 
pathology report noted microscopic sections revealed strips 
of oral mucosa surmounted by markedly acanthotic, 
hyperkeratostratified squamous epithelium.  The diagnoses 
included epithelial atypism (possibly associated with 
candidal organisms) and left mandibular alveolar mucosa.  

On VA examination in April 1997 the veteran reported he had 
undergone excision of a small cancer along the dependent 
portion of the left upper alveolar ridge in 1991, but denied 
evidence of recurrence or residual cancer.  The examiner 
noted there was no evidence of residual or recurrent 
carcinoma to the alveolar ridges.  The diagnoses noted the 
veteran was edentulous and that his tonsils were absent, but 
that otherwise examination of the mouth and throat was 
normal.  An August 1997 examination report noted findings 
were unchanged from April 1997.  The examiner stated the 
claims file had been reviewed and opined that the veteran's 
alveolar ridge cancer was not related to service.  

In statements in support of his claim the veteran asserted he 
had a carcinoma of the mouth that had occurred as a result of 
his exposure to Agent Orange.  As noted above, credible 
evidence demonstrates the veteran served in the Republic of 
Vietnam and that it may presumed was exposed to Agent Orange 
for the purposes of entitlement to diseases enumerated under 
38 C.F.R. § 3.309(e).  

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 64 
Fed. Reg. 59232, 59236-37 (1999).  Carcinoma of the mouth is 
not included as a disease associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  

Based upon the evidence of record, the Board finds a 
carcinoma of the mouth was not incurred during or as a result 
of any incident of active service.  The Board notes the 
evidence does not indicate the veteran's mouth disorder 
manifest in 1991 included treatment for any disease for which 
presumptive service connection may be established.  The Board 
further finds the August 1997 VA examiner's opinion is 
persuasive that his alveolar ridge cancer was not related to 
service.

Although the veteran believes he has a present disability as 
a result of his exposure to Agent Orange, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds service connection for 
carcinoma of the mouth is not warranted.  The preponderance 
of the evidence is against the veteran's claim.

New and Material Evidence Claims

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.]

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Acquired Psychiatric Disorder
Factual Background

Service medical records show the veteran received hospital 
treatment from February 14, 1970, to February 20, 1970, for 
adolescent situational reaction at the CCK Air Base in 
Taiwan.  A note dated February 16, 1970, indicated he 
appeared to be very depressed and was crying.  Suicidal 
precautions were taken, but subsequent reports indicate no 
unusual behavior.  Records show he was treated with 
psychotherapy.  The veteran's November 1970 separation 
examination revealed a normal clinical psychiatric 
evaluation.  The veteran denied depression, excessive worry, 
or nervous trouble of any sort in his report of medical 
history.

A December 3, 1970, report noted the veteran had been brought 
in by service department police officers for evaluation of 
possible drug indications.  It was noted there was no 
evidence of needle marks, but that the veteran refused blood 
or urine tests.  Mental status examination was within normal 
limits and he was oriented times 3.  A December 4, 1970, 
report noted an examination had been performed and that the 
veteran was found competent to stand trial.  A December 18, 
1970, report noted the veteran was quite depressed over his 
situation, including his recent trial for drug possession and 
his father's illness.  It was noted he had been unable to 
sleep and that his appetite was poor.  The examiner stated 
there was no evidence of a thought disorder, hallucinations, 
or delusions.  He admitted suicidal thoughts, but denied any 
thoughts or active plans until after his trial was over.  

In a February 1971 application for VA bene fits the veteran 
complained of acne as a result of emotional stress.  He 
stated he had been treated for acne and emotional stress in 
October 1970.

In an April 1971 statement the veteran's mother reported he 
had been a nervous wreck after returning home from service.  
She asserted that he had changed as a result of his 
experiences overseas.  She requested he be provided help for 
his problems.  She reiterated her observations that the 
veteran had changed as a result of his overseas experiences 
in an August 1978 statement.  She claimed he had a nervous 
disorder that had existed since his release from active 
service.

VA mental status examination in September 1978 noted the 
veteran was alert and well oriented to person, place, and 
time, but that he appeared somewhat drowsy and bored during 
the entire examination.  He did answer questions in an 
appropriate manner, but he did not volunteer very much 
information and at times it was difficult to elicit specific 
information from him.  There was no evidence of a thought 
disorder or depression.  It was noted he was not anxious, but 
that he appeared to be over-relaxed during the examination.  
The stated that he became tense while in Vietnam and that he 
occasionally responded physically to automobile backfire 
noise.  The examiner stated the record indicated the veteran 
had been addicted to pain medication at some point, but that 
he denied any present addiction.  The diagnosis was mild 
passive-aggressive personality disorder.  

In correspondence dated in April 1980 the veteran reported he 
had served with Det. 1 and 2 of the 834th Airborne Division.  
He stated he had been exposed to defoliants at Cam Rahn Bay 
from March 2nd to March 24th, 1970, and at Tan Son Nhut from 
March 24th to April 19th, 1970, and from May 18th to July 13th, 
1970.  

VA medical records dated in June 1984 show the veteran 
reported that while in Vietnam he led a group of friends who 
managed to gain control of the bombing operations and that 
they had Hanoi bombed for 30 straight days.  He stated 
President Nixon stepped in to prevent them from using an 
atomic bomb to end the war.  It was the examiner's impression 
that the veteran was suffering from paranoia with a probable 
pre-morbid schizoid personality disorder.  A July 1984 
examination for possible exposure to toxic chemicals included 
a diagnosis of possible PTSD.

In a July 1984 application for VA benefits the veteran 
requested service connection for PTSD onset in 1971.  He 
noted he had been treated for stress at the Tan Son Nhut Air 
Base in 1969 and at the Army hospital in Bangkok, Thailand, 
on October 22, 1970.  In a July 1984 statement in support of 
his claim he stated he had PTSD as a result of coming out of 
a war zone without assistance to re-integrate into society.  
He claimed he had actually been in Vietnam in January 1969 
and September 1970.  He stated his combat duty assignments 
included service as an aircraft maintenance squadron crew 
chief with the 834th MOS in Khe Sahn, Saigon, Cam Rahn Bay, 
and Ben Hoa and that he had been involved in Operation Push 
in March 1970.  

In a statement received in November 1984 the veteran's mother 
claimed he had changed when he returned from Vietnam.  She 
stated he had been happy and outgoing, but that he had 
undergone a complete mental and physical change.  She 
requested that he be provided assistance.

A November 1984 VA social and industrial survey noted the 
specific circumstances of Vietnam service the veteran had 
previously reported, but stated that during the interview he 
revealed only general statements about his Vietnam service.  
When asked about his unusual or traumatic experiences he 
stated he had gone into Cambodia to retrieve an aircraft and 
witnessed helicopter fire, mortar fire, and rockets, but "no 
specific things."  He stated that every night at Cam Rahn 
Bay there had been bombs, flares, B52's, and rockets, but he 
denied having ever seen a fellow soldier injured or killed.  
He claimed he had seen an entire city of 6,000 people killed 
from a distance of approximately 50 yards, that he had seen a 
Buddhist monk immolate himself, that he had seen a couple of 
guys coming off airplanes who had lost arms and legs, that he 
had seen an area 100 yards long and 20 yards wide in Saigon 
or Tan Son Nhut where caskets filled with dead American 
soldiers had been lined up, and that he had seen an aircraft 
crash at the end of a runway in which 200 orphans and babies 
had been killed.

The examiner noted the veteran described these events 
passively with no pressure of speech, with no discomfort, 
and/or with little noticeable change in affect.  It was the 
examiner's impression based upon the non-specific nature and 
description given that the reported events were not 
experienced at close range.  In summary, it was noted that 
the contradictory information in the veteran's record, as 
well as, his own statements raised some question as to his 
reliability was an historian.  The generalized nature of his 
discussion of combat stressors and his rather complacent, 
indifferent manner in conveying them raised doubts as to the 
existence of PTSD versus a personality disorder.  The 
examiner stated, however, that a diagnosis of PTSD was 
possible.  It was noted that after the interview with the 
veteran the examiner interviewed his sister who, in essence, 
described a personality change after service.  The examiner 
stated the assessment/impression of the veteran's case as 
previously stated remained unchanged.

On VA psychiatric examination in December 1984 the veteran 
stated that during service in Vietnam he had been subjected 
to occasional incoming rocket, artillery, and mortar fire, 
but had not been injured or witnessed close friends injured 
or killed.  He stated that he had been in some capacity as an 
observer when the town of Hua was leveled by the North 
Vietnamese.  It was noted that he gave a vague account of 
having been involved in a group of enlisted men who "ran the 
war" by calling in air strikes and directing supply 
aircraft.  

The examiner noted the veteran appeared to be reasonably 
relaxed, but somewhat guarded in his manner.  He showed very 
little affect during the interview, except to answer 
questions with minimal emotional display.  He was cooperative 
and pleasant with the examiner and his verbal responses were 
appropriate.  Speech was clear and coherent in a rather low 
tone, but was appropriate to content.  His thoughts did not 
indicate any delusional material or bizarre ideation, but 
there was a strong sense of paranoid ideation as directed 
towards the government.  His insight was very limited and his 
judgment was somewhat limited in that he continued to be 
codeine dependent.  

It was noted the veteran had not been injured nor witnessed 
any close friend injured or killed.  He described his 
feelings at having seen the city of Hua sacked by the North 
Vietnamese and described nightmares and efforts to suppress 
his thoughts of Vietnam.  The examiner stated that it was 
difficult to identify any catastrophic event in his history 
and that he did not exhibit any guilt for his experiences in 
Vietnam and no specific avoidance behavior was identified.  
It was the examiner's opinion that while the veteran appeared 
to have some of the symptomatology of PTSD, he failed to 
identify a specific stressor that could be classified as 
catastrophic.  An Axis I diagnosis of opiate-dependence by 
history, part of a chronic pain syndrome, and an Axis II 
diagnosis of unspecified personality disorder with paranoid 
traits were provided.

VA hospital records dated in September and October 1987 show 
the veteran was treated for multiple substance abuse and 
major depression.  It was noted he had shown drug seeking 
behavior and that he continued to be manipulative and in 
conflict with people at times.  Report of a period of 
hospital treatment in January and February 1988 included 
diagnoses of adjustment disorder with depression, substance 
abuse, and personality disorder, borderline type.

A May 1988 statement from a county social worker reported the 
veteran had been treated for depression with suicidal 
ideation and addiction to pain medication.  It was noted he 
had reported he had combat experiences and that it was very 
possible that his emotional difficulties were due to PTSD.

In a September 1991 statement in support of his claim the 
veteran stated he had witnessed the shelling of the Cam Rahn 
Bay Air Base in 1969, that he had seen a soldier with both 
arms and both legs blown off and another with half his body 
blown away, that he had witnessed the crashing of an aircraft 
killing 100 orphans at Tan Son Nhut, that he had seen the 
stacking of 500 metal caskets filled with dead soldiers at 
Tan Son Nhut, and that while in Katum, Cambodia, he witnessed 
two men burn to death in a helicopter crash and that night 
heavy causalities had been incurred at that base in an attack 
by the Vietcong.  He stated he experienced combat in Katum, 
Cambodia, in the Khe Sahn valley, at Da Nang, and in Qui Tri.  
He claimed he was unable to provide specific dates because 
his photo album had been stolen upon his return to America.  

Private medical records dated from August 1991 to October 
1992 include diagnoses of PTSD by history, rule out PTSD, 
chronic paranoid psychosis, and severe narcissistic, 
paranoid, and sociopathic personality disorders.  In a 
November 1991 statement the chief medical officer of the 
Oregon Department of Corrections noted the veteran's primary 
diagnosis continued to be malingering and that a valid 
diagnosis of PTSD was doubtful given how readily he talked 
about having PTSD and how he unconvincingly described how he 
could harm others again since he was a trained killer.  
Records show the veteran had been incarcerated because of an 
assault on a fellow resident of a VA domiciliary facility who 
died of a heart attack approximately 30 minutes later.

An October 1992 private examination report noted the veteran 
claimed to have been a crew chief on a C130 in Southeast 
Asia, but that he also stated he had been a black beret in 
the special forces and his crew chief assignment was just a 
cover.  It was the examiner's opinion that the veteran had a 
tenuous hold on reality.

In statements in support of his claim the veteran asserted he 
had PTSD as a result of his service in Vietnam.  He provided 
additional statements, in essence, reiterating his claim of 
having witnessed traumatic events during active service.

VA psychiatric examination in April 1997 noted the veteran 
reported that from September to December 1969 he had been 
"TDY" in Vietnam and that from there until approximately 
March 1970 he had been "TDY" at Cam Rahn Bay.  He stated he 
had been watching a movie at the Cam Rhan Bay base theater 
when a soldier stood up and starting spraying people with his 
M-16.  He stated he had been about 3 rows back and that he 
dove under the bleachers to protect himself.  He also stated 
that he had been in the control tower at that base when C-
130s crashed after a missile hit one of the planes.  He 
reported the same night the base had been attacked by 
Vietcong rockets with an assault on the base perimeter.  He 
stated he had then been sent to Tan Son Nhut Air Base where 
he witnessed the crash of a C-141 filled with Vietnamese 
children.  He reported at that base he had also seen metal 
caskets lined up on the tarmac, had seen severely wounded 
soldiers disembark from airplanes, and had witnessed a 
Buddhist monk immolate himself in protest of the war.  The 
examiner noted that during the examination the veteran 
requested the interview be terminated.  The examiner noted 
the veteran appeared to be competent to handle his own 
affairs; however, no other opinions or diagnoses were 
provided.

VA examination in May 1997, in essence, summarized the 
evidence of record and noted the veteran admitted prior 
statements he had provided as to his service in Vietnam had 
been in error.  The examiner concluded that because the 
veteran had not been awarded the Vietnam Service Medal he had 
only flown in and out of Vietnam on the same day.  It was 
noted that the veteran stated he could not recall specific 
information related to his Vietnam service and that he had no 
further information to provide as to his PTSD stressors.  The 
examiner stated that it was very difficult to assess the 
impact, if any, of the claimed stressor events without 
additional information as to the places, dates, and other 
individuals involved.  It was noted that while there was no 
doubt the veteran had multiple difficulties associating with 
society he did not appear to have PTSD and that without 
additional corroborating evidence of his claimed stressors a 
diagnosis of PTSD could not be substantiated.  It was further 
noted that psychological testing was of questionable validity 
with considerable inconsistencies and significant 
exaggeration of psychological distress symptoms.  The 
examiner stated a review of the medical records did not 
indicate a psychosis had been manifest within one year of the 
veteran's release from military service and that it appeared 
the veteran was malingering and that he was claiming PTSD 
specifically for the compensation.

In subsequent statements in support of his claim the veteran 
reiterated his prior reports of traumatic events claimed to 
have occurred during service in Vietnam.  He also claimed, in 
essence, that an additional psychiatric examination was 
required because the May 1997 VA examiner's opinion that a 
diagnosis of PTSD was not warranted was invalid due an 
erroneous conclusion that the veteran had merely flown in and 
out of bases in Vietnam.  It was noted that evidence 
documenting the activities of the 314th OMS in Vietnam and 
the report showing the veteran had been treated at the 
medical facilities at Tan Son Nhut Air Base demonstrated that 
conclusion had been clearly erroneous.

Analysis

In a June 1989 decision the Board denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, based upon a finding that the evidence did not 
demonstrate a present psychiatric disorder was related to 
service.  The determination subsequently became final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

The Board finds that the evidence added to the claims file 
since the June 1989 determination includes new evidence which 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence includes new medical opinions relating a present 
psychiatric disorder to active service.  The credibility of 
this evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus, 3 Vet. App. 510.  As 
that evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.

The Board notes the veteran's service connection claim for an 
acquired psychiatric disorder, to include PTSD, was reopened 
and adjudicated on the merits by the AOJ in a March 2003 
supplemental statement of the case.  As noted above, all 
applicable VA duties to notify and assist have been met in 
this case.  Therefore, the Board finds the veteran is not 
prejudiced by appellate review on the merits.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(2003).  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

As noted above, the Board finds the credible evidence of 
record does not demonstrate the veteran engaged in combat 
with the enemy and that his specific reports as to 
experiences in Vietnam are so inconsistent and contradictory 
and that his claimed combat-related incidents are inherently 
incredible and unverifiable.  For similar reasons, the Board 
finds that credible supporting evidence demonstrating a 
claimed in-service stressor occurred has not been provided.  
Although credible evidence documents that combat and possibly 
traumatic events occurred at bases or with organizational 
units where the veteran served or claims to have served, no 
credible evidence has been provided which corroborates a 
specific stressor event identified by the veteran at a time 
sufficient to imply his personal exposure.  

Based upon the evidence of record, the Board further finds 
that the evidence demonstrates the veteran's present acquired 
psychiatric disorders were not incurred during or as a result 
of active service.  The Board notes that personality 
disorders are not disabilities for VA compensation purposes 
and that the May 1997 VA examiner's opinion is persuasive 
that a chronic acquired psychiatric disorder was not manifest 
during active service nor within one year thereof.  The 
evidence of record indicating diagnoses of PTSD are not shown 
to have been based upon a verified in-service stressor and 
are insufficient to establish service connection under 
38 C.F.R. § 3.304(f).  

Although the May 1997 VA examiner's conclusion as to the 
actual amount of time the veteran spent in the Republic of 
Vietnam may have been erroneous, the Court has held examiners 
should determine the sufficiency of a stressor but, in 
essence, that they were not competent to determine the actual 
occurrence of an in-service stressor.  See Moreau, supra; 
Cohen, supra.  Even had the examiner provided a diagnosis of 
PTSD, in the absence of credible supporting evidence that a 
claimed in-service stressor actually occurred, service 
connection could not be established.  Therefore, the Board 
finds service connection for an acquired psychiatric 
disorder, to include PTSD, is not warranted.  The 
preponderance of the evidence is against the veteran's claim.

Chronic Back Disorder
Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of a back disorder.  The veteran's 
November 1970 separation examination revealed a normal 
clinical evaluation of the spine and musculoskeletal system.  
In his report of medical history the veteran denied recurrent 
back pain.

Private medical records show the veteran was treated for a 
low back strain incurred in October 1973 as a result of an 
occupational injury while working as an automobile mechanic.  
Reports show he underwent exploratory laminectomy at L4-5 and 
L5-S1 with discectomy at the lower level in September 1974.  
A March 1975 workmen's compensation examination noted the 
veteran stated he had been involved in a motorcycle accident 
in 1971 requiring hospitalization for one week, but that he 
specifically denied he had incurred any injury to his back at 
that time.  He claimed he had only twisted the lower half of 
his body and had experienced spasms to the legs.  It was also 
noted that he denied any other previous industrial or back 
injuries.  

In a statement received in August 1978 the veteran's mother 
claimed the veteran had injured his back while working on an 
airplane during service overseas.  She reported he recently 
had undergone back surgery and that he was a physical and 
mental wreck.

VA examination in September 1978 revealed degenerative disc 
disease, status post laminectomy, with minimal objective 
findings.  It was noted the veteran had undergone disc 
surgery in 1974 as a result of a job-related injury. 

In a November 1978 rating decision the RO denied service 
connection for a back disorder.  It was noted, in essence, 
that the probative evidence of record did not demonstrate he 
had incurred an injury during service nor that his present 
disability was related to service.

In an October 1979 statement the veteran reported that on 3 
separate occasions he had been admitted to the Tan Son Nhut 
infirmary for treatment of severe muscle spasm to the lower 
back.  In an August 1981 statement he asserted he had injured 
his back while rigging an airplane at Tan Son Nhut Air Base 
in Vietnam and that he had re-inured his back in an 
occupational accident.

An April 1982 private medical report noted diagnoses of 
status post L5-S1 laminectomy from previous industrial injury 
and chronic low back pain with disability out of proportion 
with medical findings.  It was noted the veteran demonstrated 
a chronic pattern of injury and disability out of proportion 
to findings with litigation consciousness and a general 
failure to take responsibility for himself.  An April 1983 
report also noted job-related back injuries had been incurred 
in 1977 and 1981.

In a June 1985 decision the Board denied entitlement to 
service connection for a back disorder.  The determination 
was based, in essence, upon a finding that the evidence did 
not demonstrate the veteran's present back disorder was 
related to service.

In correspondence received in July 1985 the veteran claimed 
he had injured his back while rigging an airplane at Tan Son 
Nhut Air Base in 1969.  He stated he had been treated with an 
injection of some medication to his back and given 20 days 
rest.  He also claimed that service medical records had been 
forged to show an examination of his back had been normal and 
that records showing treatment in service had been removed.  

In a September 1991 application for VA benefits the veteran 
requested entitlement to service connection including for a 
back injury incurred in 1969.  In an October 1996 VA Form 21-
4142(JF) he reported he had been treated for back spasms at 
Tan Son Nhut, Vietnam, on August 15, 1970.  In an October 
1996 statement the veteran claimed, in essence, that his 
inability to recall exact dates of treatment for lower back 
spasms at Tan Son Nhut Air Base did not mean he had not been 
there.  He attributed his difficulty in recalling such 
information to a memory impairment.

On VA examination in April 1997 the veteran complained of a 
chronic back problem and reported the disorder began during 
active service.  He also reported he had undergone surgery 
after service under a workmen's compensation claim in the 
1970's and that he had a second workmen's compensation claim 
in the 1980's.  The diagnoses included low back disorder, 
post disc excision syndrome, with a history of some back pain 
starting in service.  It was noted that a very large claims 
file had been available for review, but that no service 
records were found.  The examiner stated that it was assumed 
there was some discussion of back symptoms in the veteran's 
original military records.

In an October 2000 brief in support of the claim the veteran, 
in essence, asserted service connection should established 
based upon application of the benefit of the doubt rule.

Analysis

In a June 1985 decision the Board denied entitlement to 
service connection for a back disorder, based upon a finding 
that the evidence did not demonstrate a present back disorder 
was related to service.  The determination subsequently 
became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The Board finds that the evidence added to the claims file 
since the June 1985 determination includes new evidence which 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence includes the April 1997 VA examiner's report of 
a history of some back pain starting in service.  The 
credibility of this evidence must be presumed for the purpose 
of deciding whether it is new and material.  Justus, 3 Vet. 
App. 510.  As that evidence was not of record at the time of 
the last final decision and as it addresses directly the 
basis for the prior denial of the veteran's claim, it is 
"new and material" and the claim must be reopened.

Although the AOJ denied reopening the veteran's service 
connection claim for a chronic back disorder, the Board finds 
the veteran is not prejudiced by appellate review on the 
merits.  The veteran asserted his entitlement to service 
connection throughout the prolonged course of this appeal and 
the February 2004 VCAA notice as to his "new and material 
evidence" claims is indistinguishable from the notice 
provided for his reopened and initial service connection 
claims.  The notice provided was adequate for service 
connection determination purposes.  The record shows the 
veteran was repeatedly advised of the evidence necessary to 
substantiate his claim and that he was provided a VA 
examination in April 1997.  As noted above, all applicable VA 
duties to notify and assist have been met in this case.  In 
light of the evidence of record and the extensive development 
efforts undertaken as to the matter on appeal, the Board 
finds there is no reasonable possibility that additional 
notice or assistance could substantiate this claim.

Based upon the evidence of record, the Board further finds 
that the evidence demonstrates the veteran's present back 
disorders were not incurred during or as a result of active 
service.  There is no probative evidence of a back injury 
having been incurred during active service nor that any 
service medical records have been altered.  There is also no 
credible evidence of any treatment for a back disorder prior 
to a series of post-service motor vehicle accidents and back 
injuries beginning in approximately 1971.

As the overwhelming evidence of record is inconsistent with a 
finding of in-service occurrence, the Board also finds the 
April 1997 VA examiner's assumption of a history of a back 
injury during service has no probative value.  See Reonal v. 
Brown, Vet. App. 458 (1993) (holding that an opinion based 
upon an inaccurate factual premise has no probative value); 
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of lay history, unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to service origin).

In this case, the Board finds the veteran's November 1970 
separation examination findings of a normal spine and 
musculoskeletal system and his denial of recurrent back pain 
in a report of medical history are persuasive.  Therefore, 
service connection for a chronic back disorder is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim.

Chronic Headache Disorder
Factual Background

Service medical records dated June 30, 1969, show the veteran 
complained of a headache after hitting the left side of his 
forehead while swimming the previous day.  A July 1, 1969, 
report noted he complained of a slight headache with relief 
by medication.  Subsequent records are negative for 
complaint, treatment, or diagnosis of a headache disorder.  
The veteran's November 1970 separation examination revealed a 
normal clinical evaluation of the neurological system.  In 
his report of medical history the veteran denied frequent or 
severe headaches.

Private medical records show the veteran was hospitalized in 
a 3 week pain treatment program during April and May 1982 and 
that the discharge diagnoses included muscular contraction 
headaches.  It was noted that neurosurgical and neurological 
evaluations showed no significant abnormality, but that a 
pattern of dependent behavior with drug abuse was identified 
and that multiple observers had pointed to behaviors for 
secondary gain.  

In a July 1984 application for VA benefits the veteran 
requested entitlement to service connection for severe 
headaches.  He noted he had been treated for stress during 
service and that he had been treated for headaches at a VA 
medical facility in January 1984.

In a January 1985 rating decision the RO denied entitlement 
to service connection for a headache disorder.  That 
determination was apparently based upon a finding that the 
evidence did not include treatment for a headache disorder 
during active service.

In correspondence dated in July 1985 the veteran reported he 
developed headaches in 1981 as a result stress due to the 
trauma of his life.  

VA hospital records dated in May 1985 include diagnoses of 
muscle tension headaches.  It was noted the veteran had a 
history of headaches and that evidence demonstrated an 
injudicious use of medication.  Records show he was an 
inpatient from July to November 1985 and that he received 
treatment including for headache complaints primarily to the 
left malar and left temple.  It was noted the disorder was 
not obviously correlated to physical findings upon extensive 
otolaryngology or neurology evaluation.  An August 1985 
report noted chronic headache of uncertain etiology.  A 
September 1985 report noted headaches which as described were 
slightly atypical for migraines.  It was also noted, in 
essence, that the veteran refused non-narcotic treatment for 
this disorder.

Private medical records dated in June 1989 noted diagnoses of 
tension headaches and codeine dependency.  No opinion as to 
etiology was provided.

In his September 1991 application for VA benefits the veteran 
requested entitlement to service connection for a headache 
disorder onset in 1971.  He identified no specific treatment 
that had been provided for the disorder.

Private medical records include a diagnosis of chronic 
headaches in November 1991, without opinion as to etiology.  
An August 1992 report noted a diagnosis of acute cephalgia 
with a past medical history of migraines.  A September 1992 
assessment included headache which was probably secondary to 
stress and/or migraine.  A December 1992 computed tomography 
(CT) scan of the brain was normal.  

On VA neurology examination in April 1997 the veteran 
reported his headache disorder had its onset in 1983.  The 
examiner's diagnoses included chronic psychogenic headache 
disorder.  At his April 1997 hematological disorders - 
lymphatic examination the veteran complained of headaches 
that were in part due to a sinus disorder and in part due to 
migraines.  The diagnoses included severe migraine headaches 
and sinus headaches of moderate severity.  No opinion as to 
etiology was provided.  A September 1997 neurology 
examination report, in essence, noted the veteran's complete 
claims file had been reviewed and confirmed a diagnosis of 
chronic psychogenic headache disorder.  

In an October 2000 brief in support of the claim the veteran, 
in essence, asserted service connection should established 
based upon application of the benefit of the doubt rule.

Analysis

In a January 1985 rating decision the RO denied entitlement 
to service connection for a headache disorder, based upon a 
finding that the evidence did not include treatment for a 
headache disorder during active service.  The veteran did not 
appeal the determination and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1104.  

The Board finds that the evidence added to the claims file 
since the January 1985 rating decision includes new evidence 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence includes new evidence providing 
diagnoses of various headache disorders and a review of the 
record indicates the January 1985 rating decision was, in 
essence, erroneous in stating that records did not show 
treatment for headaches during active service.  The 
credibility of the new evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus, 
3 Vet. App. 510.  As pertinent evidence was not properly 
considered in the last final decision and as it addresses 
directly the basis for the prior denial of the veteran's 
claim, the evidence is considered "new and material" and 
the claim must be reopened.

Although the RO denied reopening the veteran's service 
connection claim for a chronic headache disorder, the Board 
finds the veteran is not prejudiced by appellate review on 
the merits.  The veteran asserted his entitlement to service 
connection throughout the prolonged course of this appeal and 
the February 2004 VCAA notice as to his "new and material 
evidence" claims is indistinguishable from the notice 
provided for his reopened and initial service connection 
claims.  The notice provided was adequate for service 
connection determination purposes.  The record shows the 
veteran was repeatedly advised of the evidence necessary to 
substantiate his claim and that he was provided VA 
examinations in April and September 1997 which specifically 
addressed the issue on appeal.  As noted above, all 
applicable VA duties to notify and assist have been met in 
this case.  In light of the evidence of record and the 
extensive development efforts undertaken as to the matter on 
appeal, the Board finds there is no reasonable possibility 
that additional notice or assistance would result in the 
substantiation of this claim.

Based upon the evidence of record, the Board further finds 
that the evidence demonstrates the veteran's present headache 
disorders were not incurred during or as a result of active 
service.  The veteran's November 1970 separation examination 
findings of a normal neurologic system and his denial of 
frequent or severe headaches in a report of medical history 
are persuasive.  There is no evidence of a chronic headache 
disorder having been incurred during active service and the 
earliest diagnosis of a post-service headache disorder was 
provided approximately 11 years after service.  There is no 
competent evidence demonstrating a present headache disorder 
is otherwise related to service.  

Although VA examinations in April and September 1997 included 
diagnoses of sinus related headaches and a chronic 
psychogenic headache disorder, service connection has not 
been established for any sinus or psychiatric disorders.  The 
veteran's own opinions as to medical causation are not 
competent.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection for a chronic headache disorder is not warranted.  
The preponderance of the evidence is against the veteran's 
claim.

Chloracne

In a January 1985 rating decision the RO denied entitlement 
to service connection for dermatitis, to include chloracne, 
based upon a finding that the evidence did not include a 
present diagnosis of dermatitis or chloracne.  The veteran 
did not appeal the determination and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Board finds that the evidence added to the claims file 
since the January 1985 rating decision includes new evidence 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence includes new evidence providing 
diagnoses of various skin disorders, including chloracne.  
The credibility of this evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus, 
3 Vet. App. 510.  As that evidence was not of record at the 
time of the last final decision and as it addresses directly 
the basis for the prior denial of the veteran's claim, it is 
"new and material" and the claim must be reopened.

The veteran's service connection claim for chloracne was 
reopened and denied on the merits by the AOJ in a 
February 2003 supplemental statement of the case.  The Board 
finds, however, that additional development is required for 
an adequate determination.  It is significant to note that 
the record shows the veteran failed to report for a scheduled 
skin disorders examination in October 1997, but that there is 
no indication he was properly notified of the consequences of 
a failure to report.  Therefore, this matter is addressed in 
the remand section of this decision.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.

Entitlement to service connection for carcinoma of the mouth 
is denied.

The claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened; 
entitlement to service connection is denied.

The claim for entitlement to service connection for a chronic 
back disorder is reopened; entitlement to service connection 
is denied.

The claim for entitlement to service connection for a chronic 
headache disorder is reopened; entitlement to service 
connection is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claim by 
correspondence issued in February 2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, 
private medical evidence has been submitted which includes a 
diagnosis of chloracne; however, the rationale for that 
opinion was not provided.  The record also includes diagnoses 
of various skin disorders since active service.  The veteran 
specifically claims that treatment for skin disorders during 
service were misdiagnosed symptoms of chloracne.  Therefore, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be scheduled for a 
dermatology examination for an opinion as 
to whether it is as likely as not that he 
has any present skin disorder as a result 
of active service, to include chloracne 
or other acneiform diseases consistent 
with chloracne.  The claims folder must 
be available to, and reviewed by, the 
examiner.  Additional tests or studies 
should be performed as necessary for an 
adequate opinion.  The examiner should 
reconcile any opinions given with the 
other evidence of record and provide a 
complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



